Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-19 and 21 have been considered but are moot because the arguments apply to newly added claim amendments which are rejected by newly applied prior art, Wong et al. and Song et al.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6-8, 17-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mahoor et al. (US 2017/0053398 A1) in view of Wong et al. (US 2008/0144915 A1).
Consider claims 1 and 19, Mahoor et al. show and disclose an image analysis method for analyzing an image of a tissue or a cell using a deep learning algorithm of a neural network structure {An image analysis apparatus for analyzing an image of a tissue or a cell using a deep learning algorithm of a neural network structure} (digital image of a stained tissue sample may be acquired; A trained neural network may be applied to create a plurality of feature maps using the digital image [abstract, paragraphs 32, 33]), the method comprising: generating analysis data from an analysis target image that includes the tissue or cell to be analyzed (Tissue feature extraction hardware 122 may be used to perform various calculations of digital RGB images received by tissue sample processing hardware 120 [paragraphs 5, 6, 39]); inputting the analysis data to the deep learning algorithm (multiple neural networks that, once trained, are used to assess RGB images of stained tissue samples under test [paragraph 40]); generating data indicating a tumorigenic state of a tissue or a cell in the analysis target image by the deep learning algorithm (Cancerous tissue diagnosis and grading engine 124, based on the output of artificial neural network componentry 123, provides an assessment or diagnosis of whether cancerous tissue is present and/or provides a histological grade [paragraphs 41, 43]).
However, Mahoor et al. fail to specifically disclose wherein the data indicating the tumorigenic state include, for each pixel of the analysis target image, label information 
In the same field of endeavor, Wong et al. show and disclose wherein the data indicating the tumorigenic state include, for each pixel of the analysis target image, label information respectively indicative of whether the each pixel of the analysis target image corresponds to a nuclear region of a tumor cell or to other regions (If it is determined that the pixel belongs to a nucleolus, then the pixel is labeled as such, otherwise, if it is determined that the pixel does not belong to a nucleolus, then the pixel belongs to a nucleus and is labeled as such; a determination is made whether any additional pixels of the image should be classified, and if so, then additional pixels are classified until the entire image is processed [paragraphs 36-41]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to label each pixel of an image as nucleolus or nucleus as taught by Wong et al. in the system of Mahoor et al., in order to analyze an image of a biological sample.
Consider claim 2, Mahoor et al., as modified by Wong et al., show and disclose the claimed invention as applied to claim 1 above, and in addition, Mahoor et al. further disclose wherein the analysis target image is an image of a tissue diagnostic sample, and the analysis target image includes a hue comprised of one primary color or a hue obtained by combining two or more primary colors (A digital RGB image of a stained tissue sample may be acquired; converting the initial segmented image to a Hue, Saturation and Value (HSV) color space segmented image [paragraphs 5, 8]).
claim 6, Mahoor et al., as modified by Wong et al., show and disclose the claimed invention as applied to claim 1 above, and in addition, Mahoor et al. further disclose wherein the deep learning algorithm determines whether a nucleus is a nucleus of a tumor cell or a nucleus of a non-tumor cell (A classifier may be applied to an output of the trained neural network to identify whether cancer is present in the stained tissue sample; a notification may be output that is indicative of whether cancer is present in the stained tissue sample based on applying the classifier to the output of the trained neural network [paragraphs 5, 42, 74]).
Consider claim 7, Mahoor et al., as modified by Wong et al., show and disclose the claimed invention as applied to claim 1 above, and in addition, Mahoor et al. further disclose wherein a plurality of the analysis data are generated for each region having a predetermined number of pixels relative to one analysis target image (A threshold is then applied in the HSV color space to separate cell nuclei from other parts of the tissue; the mask so calculated results in a binary mask from the original digital tissue image that segments the cell nuclei. After the cell nuclei have been so segmented, the cell nuclei area is calculated by counting the number of white pixels in the resulting mask and using that as a feature for classification [paragraphs 90, 91]).
Consider claim 8, Mahoor et al., as modified by Wong et al., show and disclose the claimed invention as applied to claim 7 above, and in addition, Mahoor et al. further disclose wherein analysis data are generated for each region of the predetermined number of pixels including peripheral pixels circumscribing a predetermined pixel;-51- the deep learning algorithm generates a label indicating a tumorigenic state relative to the predetermined pixel of the input analysis data (an 
Consider claim 17, Mahoor et al., as modified by Wong et al., show and disclose the claimed invention as applied to claim 1 above, and in addition, Mahoor et al. further disclose wherein the deep learning algorithm classifies the analysis data into classes indicating a tumorigenic state of cells contained in the analysis target image (the neural network that was previously created is applied; the input image has been classified probabilistically into: 1) whether cancer has been determined to be present; and/or 2) a particular cancer grade [paragraph 57]).
Consider claim 18, Mahoor et al., as modified by Wong et al., show and disclose the claimed invention as applied to claim 1 above, and in addition, Mahoor et al. further disclose wherein an output layer of the neural network structure is a node having a soft max function as an activation function (The output of the fully-connected feature vector creation engine 640 is output to cancerous tissue diagnosis and classification engine 650, which can use the softmax function to classify on a cancer grading scale the output vector of fully-connected feature vector creation engine 640 [paragraph 59]).
Consider claim 21, Mahoor et al., as modified by Wong et al., show and disclose the claimed invention as applied to claim 1 above, and in addition, Mahoor et al. further disclose outputting the data indicating the tumorigenic state of the tissue or the cell in the analysis target image generated by the deep learning algorithm (Cancerous tissue diagnosis and grading engine 124, based on the output of artificial neural network .

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mahoor et al. (US 2017/0053398 A1) in view of Wong et al. (US 2008/0144915 A1), and in further view of Gaire et al. (US 2019/0287249 A1).
Consider claim 3, and as applied to claim 1 above, Mahoor et al., as modified by Wong et al., show and disclose the claimed invention except wherein the analysis target image is an image of a cell diagnostic sample, and the analysis target image includes a hue comprised of one primary color or a hue obtained by combining two or more primary colors.
In the same field of endeavor, Gaire et al. show and disclose wherein the analysis target image is an image of a cell diagnostic sample, and the analysis target image includes a hue comprised of one primary color or a hue obtained by combining two or more primary colors (one image may be a bright field image wherein tumor cells are colorized with blue color [paragraph 89]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to colorize tumor 
Consider claim 10, Mahoor et al., as modified by Wong et al., show and disclose the claimed invention as applied to claim 2 above, and in addition, Mahoor et al. further disclose wherein the sample is a stained sample (digital RGB image of a stained tissue sample may be acquired [paragraph 5]).
However, Mahoor et al., as modified by Wong et al., fail to specifically disclose the analysis target image is an image obtained by imaging the stained sample under a bright field microscope.
In the same field of endeavor, Gaire et al. show and disclose the analysis target image is an image obtained by imaging the stained sample under a bright field microscope (The at least one image may comprise a plurality of monochrome images whose respective pixel intensity values correspond to and indicate the expression level of a particular biomarker having been stained with e.g. a fluorescent or bright field stain and having been photographed via a fluorescent or bright field microscope [paragraph 36]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to use a bright field microscope as taught by Gaire et al. in the system of Mahoor et al., as modified by Wong et al., in order to provide identify tumor cells in a sample using bright field stain.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mahoor et al. (US 2017/0053398 A1) in view of Wong et al. (US 2008/0144915 A1), and in further view of Bhakdi (US 2019/0094115 A1).
Consider claim 5, and as applied to claim 1 above, Mahoor et al., as modified by Wong et al., show and disclose the claimed invention except wherein the data indicating the tumorigenic state are data indicating a boundary between the nuclear region of the tumor cell and another region.
In the same field of endeavor, Bhakdi shows and discloses wherein the data indicating the tumorigenic state are data indicating a boundary between the nuclear region of the tumor cell and another region (imaging a cell sample to identify a cell of interest; determining a first pixel intensity of a stained nuclear area; determining a second pixel intensity of a background area; calculating a ploidy status of the cell of interest by subtracting the second pixel intensity from the first pixel intensity; and determining whether the cell of interest is a circulating tumor cell based on the ploidy status [paragraph 31]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to determine a nuclear area from the rest of the cell as taught by Bhakdi in the system of Mahoor et al., as modified by Wong et al., in order to provide determine if the cell is a tumor based on the difference between the nuclear area and background cell area.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mahoor et al. (US 2017/0053398 A1) in view of Wong et al. (US 2008/0144915 A1), and in further view of Hosoi (US 2019/0311475 A1).
Consider claim 9, and as applied to claim 7 above, Mahoor et al., as modified by Wong et al., show and disclose the claimed invention except wherein a number of nodes of an input layer of the neural network structure corresponds to the product of the predetermined number of pixels of the analysis data and a number of combined primary colors.
In the same field of endeavor, Hosoi shows and discloses wherein a number of nodes of an input layer of the neural network structure corresponds to the product of the predetermined number of pixels of the analysis data and a number of combined primary colors (when each of the number of pixels in width and the number of pixels in height is 256, and the number of RGB components of colors is three (=three channels), the number of units of the input layer of the CNN is 256.times.256.times.3. [paragraph 69]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to create a neural network based on the number of pixels in an image as well as the number of color channels as taught by Hosoi in the system of Mahoor et al., as modified by Wing et al., in order to provide a neural network for diagnosis.


Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mahoor et al. (US 2017/0053398 A1) in view of Wong et al. (US 2008/0144915 A1), and in further view of Luengo Hendricks et al. (US 2019/0178867 A1).
Consider claim 11, and as applied to claim 2 above, Mahoor et al., as modified by Wong et al., show and disclose the claimed invention except wherein a training data used for learning of the deep learning algorithm are generated based on: a sample image, which is a bright field image captured under a bright field microscope of a stained image of a sample prepared by staining for bright field observation of a sample of a tissue specimen containing a tumor collected from an individual or a sample of material containing a tumor cell collected from an individual; and a fluorescence image of a nucleus of a cell nucleus corresponding to the sample or a stained image of a sample prepared by applying fluorescent nuclear stain to the same sample under fluorescence observation of a fluorescence microscope, the fluorescence image being such that the position in the sample of the fluorescence image corresponds a position in the sample of the obtained bright field image.
In the same field of endeavor, Luengo Hendricks et al. show and disclose wherein a training data used for learning of the deep learning algorithm are generated based on: a sample image, which is a bright field image captured under a bright field microscope of a stained image of a sample prepared by staining for bright field observation of a sample of a tissue specimen containing a tumor collected from an individual or a sample of material containing a tumor cell collected from an individual; and a fluorescence image of a nucleus of a cell nucleus corresponding to the sample or a stained image of a sample prepared by applying fluorescent nuclear stain to the same 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to use both brightfield and fluorescence imaging for identifying cells as taught by Luengo Hendricks et al. in the system of Mahoor et al., as modified by Wong et al., in order to train a machine learning tool to analyze tissue samples for objects such as cells of interest.
Consider claim 12, and as applied to claim 11 above, Mahoor et al., as modified by Wong et al., show and disclose the claimed invention except wherein the staining for bright-field observation uses hematoxylin for nuclear staining.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to use hematoxylin to visualize nuclei as taught by Luengo Hendricks et al. in the system of Mahoor et al., as modified by Wong et al., in order to analyze tissue samples for objects such as cells of interest.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mahoor et al. (US 2017/0053398 A1) and Wong et al. (US 2008/0144915 A1), in view of Luengo Hendricks et al. (US 2019/0178867 A1), and in further view of Kishima et al. (US 2011/0049386 A1).
Consider claim 13, and as applied to claim 12 above, the combination of Mahoor et al. and Wong et al., as modified by Luengo Hendricks et al., shows and discloses the claimed invention except wherein the stain for bright field observation is hematological-eosin stain when the sample is a tissue sample; and the stain for bright field observation is Papanicolaou stain when the sample is a material containing cells.
In the same field of endeavor, Kishima et al. show and disclose wherein the stain for bright field observation is hematological-eosin stain when the sample is a tissue sample; and the stain for bright field observation is Papanicolaou stain when the sample is a material containing cells (the presence of a malignant tumor is primarily determined 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to use HE staining on tissues samples, and Papanicolaou staining for cell samples as taught by Kishima et al. in the system of Mahoor et al. and Wong et al., as modified by Luengo Hendricks et al., in order to provide diagnostics for tumors.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mahoor et al. (US 2017/0053398 A1) in view of Wong et al. (US 2008/0144915 A1), and in further view of Chefd’hotel et al. (US 2017/0169567 A1).
Consider claim 14, and as applied to claim 1 above, Mahoor et al., as modified by Wong et al., show and disclose the claimed invention except wherein training data used for learning of the deep learning algorithm include a label value indicating a tumorigenic state of cells extracted from a bright field image and a fluorescence image.
In the same field of endeavor, Chefd’hotel et al. show and disclose wherein training data used for learning of the deep learning algorithm include a label value indicating a tumorigenic state of cells extracted from a bright field image and a fluorescence image (multi-channel image may be an RGB image obtained from a brightfield scanner, a multi-channel image from a multi-channel brightfield or darkfield scanner, a fluorescent image from a multi-spectral imaging system; cell detector may be trained using a learning module such as a convolutional neural network (CNN) that is 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to label training data from brightfield and fluorescent images as taught by Chefd’hotel et al. in the system of Mahoor et al., as modified by Wong et al., in order to train a neural network to identify cell structures.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of  Mahoor et al. (US 2017/0053398 A1) and Wong et al. (US 2008/0144915 A1), in view of Chefd’hotel et al. (US 2017/0169567 A1), and in further view of Song et al. (US 2019/0114773 A1).
Consider claim 15, and as applied to claim 14 above, the combination of Mahoor et al. and Wong et al., as modified by Chefd’hotel et al., shows and discloses the claimed invention except wherein the training data include a label value indicative of tumorigenic state for each pixel of the bright field image.
In the same field of endeavor, Song et al. show and disclose wherein the training data include a label value indicative of tumorigenic state for each pixel of the bright field image (The training images are previously segmented with each pixel/voxel classified and labeled, e.g., with value 1 if the pixel/voxel corresponds to an object of interest (e.g. cancer) or value 0 if the pixel/voxel corresponds to background (e.g. non-cancer). [paragraph 28]).
 to provide labeling of pixels in training images as taught by Song et al. in the system of Mahoor et al. and Wong et al., as modified by Chefd’hotel et al., in order to segment medical images to determine cancer or non-cancer areas.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of  Mahoor et al. (US 2017/0053398 A1) and Wong et al. (US 2008/0144915 A1), in view of Luengo Hendricks et al. (US 2019/0178867 A1), and in further view of Gaire et al. (US 2019/0287249 A1).
Consider claim 16, and as applied to claim 11 above, the combination of Mahoor et al. and Wong et al., as modified by Luengo Hendricks et al., shows and discloses the claimed invention except wherein the training data are generated for each region of a predetermined number of pixels in the bright field image.
In the same field of endeavor, Gaire et al. show and disclose wherein the training data are generated for each region of a predetermined number of pixels in the bright field image (a first module 110 may perform a connected component analysis and edge detection routines in order to identify pixel blobs representing cells, in particular tumor cells; the identification may be performed by analyzing one or more monochromatic fluorescent or brightfield microscopy images having been derived from the same tissue sample whereby the pixel intensities of the different monochromatic images respectively are indicative of a particular biomarker or a particular set of biomarkers [paragraphs 31, 100, 109]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to use pixel intensities to identify cells as taught by Gaire et al. in the system of Mahoor et al. and Wong et al., as modified by Luengo Hendricks et al., in order to provide analysis and classification of a tumor.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIME M HOLLIDAY whose telephone number is (571)272-8618.  The examiner can normally be reached on Monday-Friday, 7:30am-4pm, EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAIME M HOLLIDAY/Examiner, Art Unit 2641